Citation Nr: 0729342	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  96-23 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for prostate cancer, 
including as secondary to service-connected chronic 
prostatitis with left epididymitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from October 1940 to 
September 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
prostate cancer.

The veteran requested a hearing before the Board in 
connection with his claim for service connection for prostate 
cancer.  A hearing was scheduled to be held at the RO in July 
2006, and the veteran failed to appear.  Therefore, the 
veteran's hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2006).  

In a November 2006 decision, the Board denied the veteran's 
claims for service connection for pes planus and a stomach 
disorder and for an evaluation in excess of 20 percent for 
chronic prostatitis with left epididymitis.  The remaining 
issue on appeal -- service connection for prostate cancer, 
both on a direct basis and as secondary to the service-
connected prostatitis and epididymitis -- was remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC, for further development.  This issue has been returned to 
the Board for further appellate consideration.


FINDING OF FACT

Prostate cancer was not demonstrated during service or within 
one year following service, nor is it related to a disease or 
injury in service.






CONCLUSION OF LAW

1.  Prostate cancer was not incurred or aggravated in 
service; nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 1137, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  Prostate cancer is not proximately due to or the result 
of his service-connected chronic prostatitis with left 
epididymitis.  38 C.F.R. § 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the U. S. Court of Appeals for Veterans Claims 
(Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In this case, the veteran was provided with VCAA notice 
letters in January 2005 and December 2006.  These letters 
each told the veteran what evidence was needed to 
substantiate a claim for service connection.  The veteran was 
also informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that 
with his authorization VA would obtain private medical 
records on his behalf or he could submit the records.  The 
January 2005 letter notified the veteran that he should send 
any relevant evidence in his possession that pertains to his 
claim.  As portions of the required notice came after the 
initial adjudication of the claim, the timing of the notices 
did not comply with the requirement that the notice must 
precede the adjudication.  The timing deficiency was remedied 
by the fact that the veteran's claim was readjudicated by the 
AMC in June 2007.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).

In the present appeal, the veteran was provided with 
information regarding the final two Dingess elements in June 
2007, but his claim has not been readjudicated by the RO/AMC 
since this notification.  Despite the inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim for service connection, there will be no 
disability rating or effective date assigned.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that the duty to assist the veteran 
in the development of his claim has been met.  All service 
medical records have been obtained, as have all post-service 
medical records identified by the veteran.  In addition, the 
veteran was afforded a VA medical examination and an opinion 
was obtained in January 2007.  An April 2004 private 
physician's statement has been associated with the record.  
There is no indication that any further development would be 
of any assistance to the veteran.  Therefore, the Board will 
proceed with the consideration of his claim. 

Service Connection

The veteran is seeking service connection for prostate cancer 
either on a direct basis or as secondary to the service-
connected prostatitis and epididymitis.  In support, he 
submitted a February 2004 statement, in which his treating 
physician opined that it is very likely that his prostate 
cancer had been induced by exposure to bouncing on tractors 
during service, causing maceration and injury to the prostate 
gland, as well as exposure of his perineal area to very low 
temperatures causing further injury to his prostatic gland.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2006).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If a chronic disease, such as a malignant tumor (cancer), 
becomes manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of cancer during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
using the word "chronic".  38 C.F.R. § 3.303(b).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2006).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995); see also 71 Fed. Reg. 52, 744-
47 (Sept. 17, 2006) (codified at 38 C.F.R. § 3.310).

The veteran's service medical records show that on medical 
examination on enlistment in October 1940, the clinical 
findings for the veteran's genitourinary system were noted as 
normal.  In November 1942, the veteran was hospitalized for 
treatment of chronic non-suppurative, non-venereal 
prostatitis, moderately severe, cause undetermined, and 
chronic non-suppurative, non-venereal epididymitis, "old", 
moderately severe, cause undetermined.  He was released to 
duty as improved, on November 11, 1942.  On his September 
1945 discharge examination report, the examiner noted chronic 
prostatitis IMS under the genitourinary system section.  Kahn 
test results were negative.  He was never diagnosed with 
prostate cancer during service.  There is no evidence of 
treatment for frostbite during service and no evidence of 
bruising to the perineal area from operating a tractor or any 
other injury. 

In an October 1945 rating decision, the veteran was granted 
service connection for chronic prostatitis and assigned an 
initial 10 percent rating, effective April 1, 1946. On VA 
medical examination in December 1957, the veteran's 
prostatitis was noted as inactive and clinical findings for 
the genitourinary system were normal.

In an October 1977 rating decision, the RO reclassified the 
service-connected disability as chronic prostatitis with 
chronic left epididymitis and continued the 10 percent 
evaluation.

The veteran submitted a claim for increase in May 1996, and 
he was subsequently granted a 20 percent evaluation as of the 
date of claim by a September 1998 rating action, which noted 
that he was voiding three times nightly.

VA treatment records dated in 1999 and 2000 show the veteran 
was seen regularly reporting symptoms associated with 
prostatitis.  

At the July 2000 Board hearing, the veteran stated he 
urinated six times a day with burning and would usually 
dribble on himself.  He testified he had to wear pads on a 
daily basis and began wearing pads five years prior.  He 
stated he would get up three to four times a night to 
urinate.  

Between October 2000 and January 2003, VA medical records do 
not show the veteran complaining of symptoms associated with 
his service-connected prostatitis and epididymitis 
disability.  The veteran was seen regularly, almost monthly, 
during that time period, and there were no complaints of, or 
treatment for, his service-connected prostatitis.  After 
October 2000, the records are silent for reports of symptoms 
related to his prostatitis.  However, the veteran was 
receiving private treatment for prostate cancer, diagnosed as 
a "suspicious firm prostate" by a private physician in June 
2000 and confirmed as moderately differentiated 
adenocarcinoma in a July 2000 biopsy.  The veteran underwent 
a transurethral resection of the prostate (TURP) and Lupron 
injections at that time.

In a February 2004 statement, N. S. F., M.D. indicated that 
he had been treating the veteran since 1998 and that the 
veteran had had a TURP.  When the veteran was in service, he 
reported that he had recurrent episodes of prostatitis, 
thought to be due to riding a very hard field tractor and 
exposure to frostbite into the perineal area.  Later on, he 
started to experience difficulty with urination and symptoms 
of abdominal pain.  He was diagnosed with prostate cancer, 
with an elevated PSA to 9.  The veteran received radiation 
therapy to his prostate.  He continued to have symptoms of 
abdominal pain and was receiving Lupron injections at the VA 
Medical Center.  Recently, after his PSA climbed to 9, the 
veteran underwent additional radiation therapy.  This 
physician concluded that it is very likely that the veteran's 
prostate cancer had been induced by exposure to the bouncing 
on tractors during his early years, causing maceration and 
injury to the prostate gland, as well as exposure to very low 
temperatures of his perineal area causing further injury to 
his prostatic gland.

After reviewing the claims file and medical records, in 
January 2007, a VA staff urologist opined that it was less 
likely as not that the veteran's prostate cancer is 
attributable to military service and disagreed with Dr. N. S. 
F.'s opinion that soft tissue injury could be a cause.  At 
that examination, the veteran reported that he had symptoms 
of dysuria, enlarged prostate, and required frequent prostate 
massage procedures while in the military in the 1940s.  His 
service medical records revealed that the veteran was 
diagnosed with prostatitis and chronic left epididymitis and 
was treated with antibiotics in November 1942.  The veteran's 
discharge examination report includes an annotation of 
chronic prostatitis.  In a single statement, the veteran 
reported that he has had no erection since 1948.  In December 
1983, a cystoscopy and random bladder biopsies showed 
slightly atrophic left teste with normal penis and rectal 
examination.  A July 2000 biopsy revealed moderately 
differentiated adenocarcinoma of the prostate.  When 
diagnosed with cancer, the veteran had had two weeks of 
radiation therapy but stopped due to side effects.  He has 
had zoladex in the past with his last injection in April 
2005.  The assessment was cancer of the prostate.  

The January 2007 examiner noted that there is a higher 
incidence of prostate cancer in males aged 40 or older and 
there may be a higher incidence of prostate cancer with 
positive parent history.  The examiner added that it is less 
likely as not that the veteran's prostate cancer is 
attributable to military service, based on medical history, 
treatments, and medical reference.  The examiner disagreed 
with the opinion of Dr. N. S. F. that suggested repeated soft 
tissue injury could be a cause.  A review of urology 
literature shows these associations with prostate cancer 
suggest that prostate infections may represent one mechanism 
through which prostate cancer develops.

Analysis

The record contains two opinions pertaining to the etiology 
of the veteran's prostate cancer.

The first opinion was expressed by the veteran's private 
treating physician, who indicated that the veteran's history 
of soft tissue injury and frostbite in service resulted in 
his prostate cancer diagnosed 55 years later.  There is no 
indication that the physician reviewed the veteran's claims 
file or his service medical records prior to reaching this 
opinion.  Although the veteran argues in his appeal that he 
drove a tractor to haul supplies during service, his service 
medical records are negative for a history of frostbite and 
for bruising to the perineal area.  Instead, these records 
attribute his prostatitis to an unknown etiology.  The Board 
notes that an opinion based upon an inaccurate factual 
premise has no probative value.  Reonal v. Brown, 5 Vet. App. 
458, 460-461 (1993), see also LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

In contrast, the January 2007 VA examiner conducted a 
thorough review of the claims file and medical literature and 
examined the veteran, before making his conclusions.  This 
examiner was unable to find any evidence that the veteran's 
prostate cancer is related to service or to his service-
connected prostatitis with left epididymitis.  Given that 
this examiner had access to the veteran's medical history, 
including his service medical records, and discussed it at 
length before offering his opinion, and that this opinion was 
buttressed with rationale based on that record and a review 
of the medical literature, the Board finds the VA examiner's 
opinion is the most probative.  As the most probative medical 
opinion is to the effect that the veteran's prostate cancer 
is not related to service or to a service-connected 
disability, the weight of the evidence is against the claim.

Contrary to the veteran's private physician's opinion, 
although the veteran claimed that he should be service 
connected for frostbite, his claim was denied.  Even though 
the veteran was hospitalized for prostatitis with left 
epididymitis in November 1942 and the veteran's discharge 
examination report included a notation of chronic 
prostatitis, there is no evidence of prostate cancer for 
nearly 55 years after service, and the preponderance of the 
evidence is against relating the veteran's prostate cancer to 
disease or injury in service or to a service-connected 
disability.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000).  

The Board notes the veteran is convinced that his prostate 
cancer was caused by his prostatitis with left epididymitis 
or his military service.  Since neither the veteran nor his 
representative has medical training, they are not competent 
to provide a probative opinion on a question of medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Accordingly, the evidence is against the grant of service 
connection on a direct, presumptive, or secondary basis.  As 
the weight of the evidence is against his claim, reasonable 
doubt does not arise and the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Service connection for prostate cancer, including as 
secondary to service-connected chronic prostatitis with left 
epididymitis, is denied.




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


